United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   December 3, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-30075
                                      Summary Calendar



       JUAN ALBARADO,

                      Plaintiff-Appellant,

                                             versus

       UNITED MARINE HOLDINGS, INC.,

                      Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 02-CV-3504-J)
           _______________________________________________________


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

       The district court did not err in finding that Albarado failed to prove by a

preponderance of the evidence that the M/V FAST SKIPPER caused his injuries. There

were several factual inconsistencies in Albarado’s claims regarding the date of the



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
accident, his description of the vessel, and his description of the direction and size of the

vessel’s wake that led the district court to question Albarado’s credibility. Further, the

district court correctly found that the accident could not have happened the way Albarado

claims it happened because the M/V FAST SKIPPER could not have created a six-foot

wake in the Bayou Lafourche without running aground. Thus, the district court judgment

in favor of United Marine Holdings, Inc. is AFFIRMED.




                                              2